                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: DOMESTIC DRYWALL
 ANTITRUST LITIGATION
                                                          MDL NO. 2437

                                                          No. 13-2437
 ‘
 THIS DOCUMENT RELATES TO:
                                                          15-cv-1712
 Ashton Woods Holdings LLC, et al.,
     Plaintiffs,

        v.

 USG Corp., et al.,
    Defendants


      ORDER RE: MOTION FOR SUMMARY JUDGMENT (CHOICE-OF-LAW)

       AND NOW, this 24th day of July, 2019, upon consideration of Defendants’ Motion for

Summary Judgment on Choice-of-Law (ECF 316), the parties’ Statements concerning

supplemental briefing (ECF 394, 395), and the recorded telephone conference on July 18, 2019,

and for the reasons stated in the foregoing memorandum, it is hereby ORDERED as follows:

   1. The Court will not allow any supplemental briefing on the issue of choice-of-law;

   2. Defendants’ Motion for Summary Judgment on Choice-of-Law is DENIED in its entirety;

       and

   3. California law will apply to claims brought by Plaintiffs in both “repealer” and “non-

       repealer” states.

                                                             BY THE COURT:
                                                             /s/ Michael M. Baylson
                                                                    ________________________
                                                             MICHAEL M. BAYLSON, U.S.D.J.
   O:\CIVIL 15\15-1712 ashton woods v. usg\15cv1712 Order re MSJ CoL Supp..docx
